Citation Nr: 0843270	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new material evidence has been submitted to reopen a 
claim of entitlement for service connection for residuals of 
frost bite to the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Service connection for residuals of frost bite to the 
hands was denied in an unappealed April 1997 rating decision.

2.  Evidence associated with the claims file since the 
unappealed April 1997 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for residuals of frost 
bite to the hands.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of frost bite to the hands 
is not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Prior to the February 2005 rating decision, the RO's letter, 
dated in November 2004, advised the claimant of the elements 
of the notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  With respect to the Dingess requirements, the 
appellant was not provided timely notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, there is no 
prejudice in issuing a decision because the preponderance of 
the evidence is against the veteran's claim to reopen.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are, therefore, moot.  

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. 
§ 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a 
duty, in order to assist claimants, to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Although no VA examination was provided regarding the 
merits of the veteran's service connection claim for 
residuals of frost bite to the hands, no such examination was 
required because, as indicated below, no new and material 
evidence has been presented.  See 38 C.F.R. § 
3.159(c)(4)(iii).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative, nor redundant, of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  "New" evidence means existing 
evidence not previously submitted to VA.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  See 38 
C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO determined that new and material 
evidence was presented to reopen the veteran's claims of 
entitlement to service connection for residuals of frost bite 
to the hands.  Such determinations, however, are not binding 
on the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claims.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  Because the April 1997 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

In an April 1997 rating decision, the RO denied service 
connection for residuals of frost bite to the hands because 
the evidence did not show that frost bite was incurred in or 
caused by service.  The veteran did not file a notice of 
disagreement to the RO's April 1997 decision.  Accordingly, 
the RO's decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  
In February 2005, the RO found that the veteran had submitted 
new and material evidence to reopen the veteran's claim, but 
denied the claim because all the evidence of record did not 
show that the veteran incurred frost bite to the hands during 
his active duty service.  In September 2005 the veteran filed 
a notice of disagreement, and he perfected his appeal in 
January 2006.

The evidence of record at the time of the April 1997 rating 
decision included the veteran's service medical records, a 
March 1996 VA examination, the veteran's January 1997 claim, 
and a statement from the veteran, dated in April 1997.  

The veteran's service medical records included an entrance 
examination, a separation examination, and a variety of other 
service medical records dated between the entrance and 
separation examinations.  None of these records noted 
complaints of or treatment for frost bite or anything 
relevant thereto.  The VA examination in 1996 noted that the 
veteran reported bilateral pain in his hands and that the 
veteran reported that he experienced frost bite in Korea 
while on active duty.  However, the examiner did not conduct 
any clinical or diagnostic tests, nor did the examiner 
diagnose of residuals of frost bite.  An April 1997 statement 
included a detailed description of the event giving rise to 
the veteran's service connection claim, the symptoms he was 
then experiencing (aching, numbness, and shaking), and an 
explanation of why he did not submit this service connection 
claim earlier.  The veteran stated that he had received no 
treatment for his hands other than a referral to a 
neurologist; the veteran did not attend the subsequent 
appointment with the neurologist.  There was no medical 
evidence of diagnosed residuals of frost bite to the hands 
and no evidence that any such disorder was incurred in or 
otherwise related to service.  

Since the April 1997 rating decision, the veteran has 
submitted a claim to reopen; a letter from J. Akremi, M.D., 
dated in July 2004; a statement by the veteran, dated in 
December 2004; a VA treatment report, dated in February 2005; 
and a September 2006 statement submitted by an individual 
whose name and relationship to the veteran are unknown.

In the veteran's September 2004 claim to reopen, he provided 
a brief recitation of the inservice event giving rise to his 
claim, and a brief description of his current symptoms.  In 
Dr. Akremi's letter, she noted that the veteran experienced 
chronic pain, cold sensitivity, and loss of sensation in his 
hands, but did not mention any clinical or diagnostic tests.  
A diagnosis of residuals of frost bite to the hands was not 
provided nor was an opinion that the veteran's current 
symptoms were the result of an inservice incident.  The 
veteran's December 2004 letter expounded upon the details of 
the inservice event giving rise to the service connection 
claim and described the progression of his symptoms over the 
years since the incident occurred, including problems with 
his grip, trembling hands, and cold sensitivity.  

The February 2005 VA treatment report included a brief note 
that the veteran claimed to experience pain in his hands 
whenever it got cold and that the veteran dated the onset of 
this pain back to the inservice incident.  However, a 
diagnosis of residuals of frostbite was not made, diagnostic 
and clinical tests were not conducted, and no medical opinion 
relating these symptoms to service was rendered.  

The September 2006 statement submitted on behalf of the 
veteran, by an individual whose name and relationship to the 
veteran are unknown, was submitted after the veteran's appeal 
was certified to the Board and did not include a waiver of 
jurisdiction.  This statement solely and only described how 
severe the veteran's hands shook when he attempted to eat at 
a restaurant.  Such information was already considered in the 
April 1997 rating decision, and thus, is both cumulative and 
redundant.  38 C.F.R. § 3.156(a).  Thus, the Board finds that 
the statement is not pertinent and, accordingly, does not 
require remand to the RO or a waiver of jurisdiction.  
38 C.F.R. § 20.1304(c).

The evidence of record submitted since the April 1997 rating 
decision does not demonstrate new and material evidence to 
reopen the veteran's claim for service connection.  Although 
some of the evidence submitted after the April 1997 rating 
decision is new, as it was not previously submitted to VA, it 
is not material to the veteran's claim.  38 C.F.R. § 
3.156(a).  At the time of the April 1997 rating decision, the 
veteran's claims file contained no evidence of a medical 
diagnosis of residuals of frost bite to the hands.  The claim 
was ultimately denied in April 1997 because the evidence of 
record did not demonstrate any residuals of frost bite to the 
hands were incurred in or caused by service.  

The newly submitted evidence reveals that the veteran 
reported having experienced frost bite on his hands.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994) (holding that a veteran's testimony that 
he was given "a tablet to take for the relief of my asthma" 
is competent only insofar as it states he was given a tablet 
and incompetent to prove that he had or was diagnosed with 
asthma).  The newly submitted evidence does not provide a 
competent medical diagnosis of residuals of frost bite to the 
hands, and does not indicate that any current symptom is the 
result of an injury or disease incurred in or is otherwise 
related to service.  Thus, the newly submitted evidence did 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim for entitlement to service connection 
for residuals of frost bite to the hands is not reopened.

Additionally, the veteran's statements, as a lay person, are 
not competent evidence to establish an inservice diagnosis of 
frost bite to his hands, or to assert that a relationship 
exists between his current symptoms the inservice incident or 
to otherwise assert medical causation.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current complaints are the 
result of any injury in service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been received; the claim 
for entitlement to service connection for residuals of frost 
bite to the hands is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


